Title: From George Washington to Elias Dayton, 6 November 1786
From: Washington, George
To: Dayton, Elias



Dear Sir,
Mount Vernon Novr 6th 1786

Presuming you are Presidt of the Society of the Cincinnati in the State of New Jersey, I give you the trouble of the enclosed address. If I am mistaken, you will be so good as to hand it to the right person.
Months ago, I received a number of blank Diplomas for my Signature, which was affixed & held in readiness for Mr Peck or his order. No call has yet been for them. If a good conveyance

should offer, I will forward them; but I am not much in the way of meeting this. With great esteem and regard I am Dr Sir Yr Most Obedt Hble Ser.

Go: Washington

